DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
	The amendment filed on November 4, 2022 has been entered.  Applicant has amended claim 1.  Claims 1-3, 5-10 and 12-20 remain pending, have been examined, and currently stand rejected.
	*** Please note that a new examiner has been assigned to the prosecution of the instant application.  The examiner’s contact information is found below in the conclusion section.

Claim Interpretation
Regarding Claims 1, 19 and 20:  Claims 1, 19 and 20 recite the phrase “comprising a plurality of key-value pairs.”  This phrase merely provides a description of the type of data stored in the Distributed Hash Table (DHT), however the fact that the DHT contains/stores this data fails to manipulate the system performing the process(es) or affect how any of the positively recited steps are performed.  For example, the contract is not stored in a particular manner simply because the DHT contains this particular data. 
	Claims 1, 19 and 20 recite the phrase “wherein the key in the key value pair and the value in the key value pair are both determined by the processing resource based on the computer software and the license.”  This phrase merely provides a description of the data (e.g., a description of one or more key value pairs) stored in the DHT, however the fact that the key and the key value are determined based on the computer software and the license fails to manipulate the system performing the process(es) or affect how any of the positively recited steps are performed.  Examiner notes that applicant is not positively reciting the step of “determining, by the processing resource, a key and a key value pair based on the computer software and the license”, rather the “wherein” limitation is merely providing further details about the data stored in the DHT.  The fact that the processing resource may have generated and stored this data in the DHT fails to affect how the positively recited step of storing the contract in the DHT is performed.  
	If applicant is interest in receiving patentable weight for this feature (i.e. determining a key and key value), the feature should be listed as a positively recited step.  See 37 CFR 1.75(i); MPEP 608.01(m).

Regarding Claims  2, 3, 6, 7, 8, 9, 12, 13, 16, 17 and 18:  It is noted that claims 2, 3, 6, 7, 8, 9, 12, 13, 16, 17 and 18 all recite descriptions of devices and data that manipulate neither the process nor the system performing the process in such a way as to move to distinguish over prior art.  Applicant is suggested to recite the descriptions in active processes being performed such that the descriptions are utilized in their specific roles. 

	Examiner has provided prior art, where available, for these non-functional phrases/limitations, however, these phrases/limitations will not distinguish the invention from the prior art in terms of patentability.  Accordingly, the prior art is only provided in the interest of compact prosecution.

Regarding Claim 19:  As best understood, claim 19 is intended to be an independent claim covering a different statutory category.  That is, although claim 19 refers to the method of claim 1, it is understood that this is merely a short-handed way to incorporate the same steps performed in the method (i.e. the method of claim 1) into a different statutory category.  In order to avoid possible confusion, it is recommended that Applicant explicitly recite the steps included in the computer program.

Claim Objections
	Claims 1, 19 and 20 are objected to for the following informalities:
	Claim 1 recites the limitations “the key”, “the key value pair”, “the value” and “the computer software” as in “storing a contract on or in a computer-based repository, […], wherein the key in the key value pair and the value in the key value pair are both determined by the processing resource based on the computer software and the license.”  There is insufficient antecedent basis for all four of these limitations in the claim.  As best understood, the “wherein” clause should recite “wherein a key in a key value pair of the plurality of key value pairs and a key value in the key value pair of the plurality of key value pairs are both determined by the processing resource based on computer software associated with the license and the license.”  In order to further prosecution the claim(s) has/have been interpreted in this manner.
	Claims 19 and 20 recite the same limitation found in claim 1 and have the same antecedent basis issues, accordingly claims 19 and 20 are also objected to for the same reasons and rational.
	Examiner notes that dependent claim 16 also recites “computer software”, accordingly claim 16 may need amendments to maintain proper antecedent basis once the antecedent basis issues for claim 1 are corrected (e.g., claim 16 could be amended to recite “the computer software”).



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  	Claim 19, which recites “A computer software program comprising machine-readable instructions to cause a processing device to implement the method of claim 1”, does not fall within at least one of the four categories of patent eligible subject matter because the claim fails to include any structural elements.  That is, under the broadest reasonable interpretation, the recited computer software program is purely software.  Accordingly, Examiner interprets claim 19 as reciting software per se (i.e., program code not stored or processed on any physical media).  Functional descriptive material such as a computer program must be structurally and functionally interrelated with a medium to allow its intended uses to be realized.  Accordingly, claims directed to software per se are not patentable subject matter.  In re Warmerdam, 33 F.3d 1354, 1361, 31 USPQ2d 1754, 1760 (Fed. Cir. 1994).  See MPEP § 2106.03 for further guidance and discussion on computer-related nonstatutory subject matter.	In order to overcome this rejection Examiner recommends amending claim 19 to recite:
	A non-transitory computer readable medium comprising machine-readable instructions which, when executed by a processor, cause the processor to perform the operations of:
- storing a contract on or in a computer-based repository, […];
- [List the remaining steps recited in claim 1 here].
	Amending the claim in this manner will clearly tie the computer program (i.e. software) to structure/hardware.  Additionally, adding the phrase “non-transitory” to the claim ensures that the claim is not directed to a signal per se, which is also non-statutory.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-10, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Herbert (“a Novel method for decentralized Peer-to-Peer software license validation using cryptocurrency blockchain technology”) in view of Antonopoulos (“Mastering Bitcoin”) in view of LIN (US 2005/0188085 A1).
Regarding Claims 1, 19, and 20:
HERBERT teaches a computer-implemented method for controlling the performance of a contract, the method implemented by a processing resource, the method comprising: storing a contract on or in a computer-based repository, the contract being associated with a license between a first user (U1) and a second user (U2); (Section 5, 5.1, “For the purposes of discussing decentralized software license validation, the term bitcoin is used generically as a descriptor for a virtual coin from an existing cryptocurrency. Bitcoins are actually digital signatures that are created and stored in user wallets, and have a full publicly verifiable transaction history through the blockchain transaction history. The characteristics of the blockchain can be utilized to provide a record of all software licenses owned by an end user. Through the decentralized peer-to-peer blockchain architecture, any software developer or vendor can allocate licenses to users easily and cost effectively. The principle of decentralized software license validation is to use bitcoins held by the owner to represent entitlement to software. Two primary methods to utilize a blockchain for software license validation are the “Master Bitcoin Model” and the “Bespoke Model”, discussed in the following sections.” License terms and contracts are stored for use with the blockchain.) 
…receiving at the processing resource over a communications network, a transaction comprising a transfer of a token from an agent (A) to the first user (U1) or the second user (U2), the transaction comprising metadata that includes an identifier indicative of a location …where the contract is stored; (Section 5.1, “V1 transfers a Master bitcoin from the M1 address to the U1 address. The transaction itself confers the ownership of the bitcoin, and the end user now has the bitcoin from M1, the Master Bitcoin, in the user’s associated wallet. Hence, the user’s ownership of a bitcoin from M1 confers entitlement to the Software application, and is a transaction publically verifiable on the blockchain.”)
HERBERT does not explicitly disclose querying, by the processing resource, a peer-to-peer distributed ledger to determine whether the transaction comprises at least one unspent output (UTXO); and responsive to querying the peer-to-peer distributed ledger, determining, by the processing resource, whether to modify performance of the contract. (Although the prior art does disclose a general blockchain transaction which would check to see if values are available, and UTXO is generally what is used in transactions, Herbert does not use the term UTXO)
 ANTONOPOULOS, an analogous art of HERBERT and the current application, teaches querying, by the processing resource, a peer-to-peer distributed ledger to determine whether the transaction comprises at least one unspent output (UTXO); …and responsive to querying the peer-to-peer distributed ledger, determining, by the processing resource, whether to modify performance of the contract and terminating the license if the UTXO has been spent.   (Page 115, 117, 151, 215, “Every bitcoin transaction creates outputs, which are recorded on the bitcoin ledger. Almost all of these outputs, with one exception (see “Data Output (OP_RETURN)” on page 133) create spendable chunks of bitcoin called unspent transaction outputs or UTXO, which are then recognized by the whole network and available for the owner to spend in a future transaction….That 0.015 bitcoin output was recorded on the blockchain and became part of the Unspent Transaction Output set, meaning it showed in Bob’s wallet as part of the available balance… For example, when examining a transaction in block 300,000, a full node links all 300,000 blocks down to the genesis block and builds a full database of UTXO, establishing the validity of the transaction by confirming that the UTXO remains unspent. Where the buyer broadcasts a competing transaction that spends the same inputs (UTXO) and cancels the payment to the merchant…” Transactions need to have the funds in order to perform the requested transaction, and if the same UTXO is found to be in multiple competing transactions, the transaction is canceled.)
ANTONOPOULOS further teaches wherein querying a peer-to-peer distributed ledger comprises scanning the peer-to-peer distributed ledger to identify the at least one unspent output (UTXO) to determine whether the unspent output (UTXO) has been spent or not. (Page 151, 215, “or example, when examining a transaction in block 300,000, a full node links all 300,000 blocks down to the genesis block and builds a full database of UTXO, establishing the validity of the transaction by confirming that the UTXO remains unspent. Where the buyer broadcasts a competing transaction that spends the same inputs (UTXO) and cancels the payment to the merchant…” the ledge is checked, i.e. queried, to make sure that UTXO are not spent already to avoid double spending.)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of using UTXO for transactions and querying the ledger to ensure that they are not previously spent and to only have transactions be performed when available, as disclosed by ANTONOPOULOS, to the teachings of performing transactions and transferring access to content as disclosed by HERBERT by having content be available based on valid transaction that utilize payments that have not previously been used in order to ensure that only available transactions are performed such that double spending does not occur and un-backed transactions are avoided.  
HERBERT in view of ANTONOPOULOS further teaches wherein the step of determining whether to modify performance of the contract comprises: terminating the contract in the event that the at least one unspent output (UTXO) cannot be identified from the peer-to-peer distributed ledger; or maintaining the contract in the event that the at least one unspent output (UTXO) is identified from the peer-to-peer distributed ledger. (HERBERT: Section 5.1, “V1 transfers a Master Bitcoin from the M1 address to the U1 address. The transaction itself confers the ownership of the bitcoin, and the end user now has the bitcoin from M1, the Master Bitcoin, in the user’s associated wallet. Hence, the user’s ownership of a bitcoin from M1 confers entitlement to the Software application, and is a transaction publicly verifiable on the blockchain.” ANTONOPOULOS: Page 28, “Since it had sufficient fees, it was included in a new block generated by Jing’s mining pool…” There must be enough funds for the actual transaction to occur, and there can also be a check to see if there are fees for processing the transactions. Therefore a contract would be modified via terminating the transaction if the UTXO was not found.)
HERBERT does not explicitly disclose, but LIN, an analogous art of HERBERT and the current application, teaches wherein the contract is stored in a distributed hash table (DHT) comprising a plurality of key-value pairs, (Paragraph [0037], “The network 106 includes a distributed hash table (DHT) 108 which acts as an interface to route messages between the clients 102(a) and the plurality of computing devices 104(1)-104(B). The DHT 108 may be thought of as a distributed version of a hash table data structure that stores (key, value) pairs.”)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s effective filing to combine the teachings of using distributed hash tables to store keys and values as disclosed by LIN to the teachings of storing and tracking information as disclosed by the combination of HERBERT and ANTONOPOULOS by having the information utilize a DHT in processing the data. 
LIN further teaches wherein the key in the key value pair and the value in the key value pair are both determined based on computer [information]; (Paragraph [0037], “The DHT 108 may be thought of as a distributed version of a hash table data structure that stores (key, value) pairs. For example, the key may correspond to a file name and the value may correspond to contents of the file.”)
LIN differs, in part, from the claimed invention because LIN does not explicitly disclose where the computer information/data used to determine the key and the key value is the computer software and the license.  However, LIN teaches that it was known in the art to use different information/data about a computer file to determine/generate a key and key value of a key-value pair.  LIN [0037].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the key in the key value pair and the value in the key value pair are both determined based on the computer software and the license, as suggested by LIN, because using the computer software and the license to determine the key and the key value is merely a simple substitution of the type of information/data used to determine the key and key value.  Thus, the simple substitution of one known element (e.g., the type of computing information/data) for another producing a predictable result renders the claim obvious.

Regarding Claim 2: 
	ANTONOPOULOS further teaches wherein the transaction further comprises a deterministic redeem script address.  (Page 128, “The five standard types of transaction scripts are Pay-to-Public-Key-Hash (P2PKH), Public-Key, Multi-Signature (limited to 15 keys), Pay-to-Script-Hash (P2SH) and Data Output (OP_RETURN), which are described in more detail below.” Transaction addresses may be any form of address as desired.)	Applicant is reminded that the description of an address manipulates neither the system nor the process and therefore does not move to distinguish over prior art.

Regarding Claim 3:
	ANTONOPOULOS further teaches wherein the redeem script address is a pay-to-script-hash (P2SH) address. (Page 128, “The five standard types of transaction scripts are Pay-to-Public-Key-Hash (P2PKH) Public-Key, Multi-Signature (limited to 15 keys), Pay-to-Script-Hash (P2SH) and Data Output (OP_RETURN), which are described in more detail below.” Transaction addresses may be any form of address as desired.)
	Applicant is reminded that the description of an address manipulates neither the system nor the process and therefore does not move to distinguish over prior art.

Regarding Claim 5:	HERBERT in view of ANTONOPOULOS further teaches wherein the step of terminating the contract comprises broadcasting a further transaction to spend the at least one unspent output (UTXO).  (HERBERT: Section 5.1, “V1 transfers a Master Bitcoin from the M1 address to the U1 address. The transaction itself confers the ownership of the bitcoin, and the end user now has the bitcoin from M1, the Master Bitcoin, in the user’s associated wallet. Hence, the user’s ownership of a bitcoin from M1 confers entitlement to the Software application, and is a transaction publically verifiable on the blockchain.” ANTONOPOULOS: Page 28, “Since it had sufficient fees, it was included in a new block generated by Jing’s mining pool…” if a transaction is spent, in more than one place, one of the transaction comes out as a verified spending of the transaction while the un-verified transaction is abandoned—this is how basic bitcoin transactions in a consensus system works.)

Regarding Claim 6:	ANTONOPOULOS further teaches wherein the in step of broadcasting the further transaction, the further transaction comprises an instruction to spend the at least one unspent output (UTXO) at a specified data and/or time.  (Page 114, “Locktime defines the earliest time that a transaction can be added to the blockchain. It is set to zero in most transactions to indicate immediate execution. If locktime is nonzero and below 500 million, it is interpreted as a block height, meaning the transaction is not included in the blockchain prior to the specified block height. If it is above 500 million, it is interpreted as a Unix Epoch timestamp (seconds since Jan-1-1970) and the transaction is not included in the blockchain prior to the specified time.”)

Regarding Claim 7:
HERBERT in view of ANTONOPOULOS further teaches wherein the further transaction comprises: an input which is the at least one unspent output (UTXO); and a redeem script comprising a signature, the metadata, an agent public key (PA) associated with the agent, and a first user public key ((PU1) associated with the first user (U1).  (HERBERT: Section 5.1, “V1 transfers a Master Bitcoin from the M1 address to the U1 address. The transaction itself confers the ownership of the bitcoin, and the end user now has the bitcoin from M1, the Master Bitcoin, in the user’s associated wallet. Hence, the user’s ownership of a bitcoin from M1 confers entitlement to the Software application, and is a transaction publically verifiable on the blockchain.” ANTONOPOULOS: Page 28, “Since it had sufficient fees, it was included in a new block generated by Jing’s mining pool…” basic distributed ledger transactions require inputs such as amounts, signatures, keys, etc.)
Applicant is reminded that the description of data in a transaction package manipulates neither the system nor the process and therefore does not move to distinguish over prior art.

Regarding Claim 8:
HERBERT in view of ANTONOPOULOS further teaches  wherein the contract defines: at least one condition, the at least one condition relating to operation of the license as between the first user (U1) and the second user (U2); and at least one action whose performance is dependent upon the evaluation of the condition.   (HERBERT: Section 5.1, “V1 transfers a Master bitcoin from the M1 address to the U1 address. The transaction itself confers the ownership of the bitcoin, and the end user now has the bitcoin from M1, the Master bitcoin, in the user’s associated wallet. Hence, the user’s ownership of a bitcoin from M1 confers entitlement to the Software application, and is a transaction publically verifiable on the blockchain.” ANTONOPOULOS Page 116-123, “a locking script…. Specifying the conditions that must be met…Spending Conditions (encumbrances),… conditions placed on an output by locking script and allows the output to be spent…” transaction indicates a license association between the vendor, user, and master address and may have conditions associated with it.)
It is noted that the description of data manipulates neither the system nor the process and therefore does not move to distinguish over prior art.

Regarding Claim 9: 
HERBERT in view of ANTONOPOULOS further teaches wherein the metadata comprises: an address or representation of an address of where the contract is stored in the computer-based repository; and/or a hash of the contract.  (HERBERT: Section 5.1, “V1 transfers a Master bitcoin from the M1 address to the U1 address. The transaction itself confers the ownership of the bitcoin, and the end user now has the bitcoin from M1, the Master bitcoin, in the user’s associated wallet. Hence, the user’s ownership of a bitcoin from M1 confers entitlement to the Software application, and is a transaction publically verifiable on the blockchain.” ANTONOPOULOS: Page 128, “The five standard types of transaction scripts are Pay-to-Public-Key-Hash (P2PKH) Public-Key, Multi-Signature (limited to 15 keys), Pay-to-Script-Hash (P2SH) and Data Output (OP_RETURN), which are described in more detail below.” Transaction addresses may be any form of address as desired and are designated so the transaction may occur.)
It is noted that the description of data manipulates neither the system nor the process and therefore does not move to distinguish over prior art. 

Regarding Claim 10:
 	HERBERT in view of ANTONOPOULOS further teach wherein the step of querying the peer-to-peer distributed ledger further comprises: checking whether the contract has been terminated by determining whether the at least one unspent output (UTXO) is present in a list of unspent transaction outputs for the peer-to-peer distributed ledger (HERBERT: Section 5.1, “V1 transfers a Master bitcoin from the M1 address to the U1 address. The transaction itself confers the ownership of the bitcoin, and the end user now has the bitcoin from M1, the Master bitcoin, in the user’s associated wallet. Hence, the user’s ownership of a bitcoin from M1 confers entitlement to the Software application, and is a transaction publically verifiable on the blockchain.” ANTONOPOULOS: Page 28, “Since it had sufficient fees, it was included in a new block generated by Jing’s mining pool…” there must be enough funds for the actual transaction to occur, and there can also be a check to see if there are fees for processing the transactions.).

Regarding Claim 14:
HERBERT in view of ANTONOPOULOS does not explicitly disclose the step of renewing the contract by performing the steps of: generating a sub-key relating to a previous key associated with the contract; generating a further redeem script comprising the sub-key, the location of the contract, and a hash of the contract; and paying a quantity of a cryptocurrency (C) to the further redeem script.  That is, HERBERT in view of ANTONOPOULOS do not explicitly disclose the duplication of processes. However, the duplication of a process is obvious to one of ordinary skill in the art. Therefore as HERBERT in view of ANTONOPOULOS teaches the usage of keys for transactions, the usage of contracts for content, the usage of hashes for transactions, the processes of claim 14 are obvious to one of ordinary skill in the art at the time of applicant’s filing. (HERBERT: Section 5.1, “V1 transfers a Master bitcoin from the M1 address to the U1 address. The transaction itself confers the ownership of the bitcoin, and the end user now has the bitcoin from M1, the Master bitcoin, in the user’s associated wallet. Hence, the user’s ownership of a bitcoin from M1 confers entitlement to the Software application, and is a transaction publically verifiable on the blockchain.” ANTONOPOULOS: Page 128, “The five standard types of transaction scripts are Pay-to-Public-Key-Hash (P2PKH) Public-Key, Multi-Signature (limited to 15 keys), Pay-to-Script-Hash (P2SH) and Data Output (OP_RETURN), which are described in more detail below.”)

Regarding Claim 15:
HERBERT in view of ANTONOPOULOS does not explicitly disclose the step of generating a sub-contract derived from the contract, wherein the sub-contract is associated with a deterministic address and is generated by performing the steps of: using a new public key derived using a seed; storing the sub-contract in or on the computer-based repository with a reference to the contract; broadcasting a sub-contract transaction to the peer-to-peer distributed ledger, the sub-contract transaction including the reference to the contract; and adding, to the metadata associated with the contract, a reference to the sub-contract.  that is, HERBERT in view of ANTONOPOULOS does not explicitly disclose the duplication of processes. However, the duplication of a process is obvious to one of ordinary skill in the art. Therefore as HERBERT in view of ANTONOPOULOS teaches the usage of keys for transactions, the usage of contracts for content, the usage of hashes for transactions, the processes of claim 14 are obvious to one of ordinary skill in the art at the time of applicant’s filing. (HERBERT: Section 5.1, “V1 transfers a Master bitcoin from the M1 address to the U1 address. The transaction itself confers the ownership of the bitcoin, and the end user now has the bitcoin from M1, the Master bitcoin, in the user’s associated wallet. Hence, the user’s ownership of a bitcoin from M1 confers entitlement to the Software application, and is a transaction publically verifiable on the blockchain.” ANTONOPOULOS: Page 128, “The five standard types of transaction scripts are Pay-to-Public-Key-Hash (P2PKH) Public-Key, Multi-Signature (limited to 15 keys), Pay-to-Script-Hash (P2SH) and Data Output (OP_RETURN), which are described in more detail below.”)
Regarding Claim 16:
HERBERT further teaches wherein the license between the first user (U1) and the second user (U2) relates to one or more of: computer software; and digital media, including music, videos, and electronic books. (HERBERT: Section 5.1, “V1 transfers a Master bitcoin from the M1 address to the U1 address. The transaction itself confers the ownership of the bitcoin, and the end user now has the bitcoin from M1, the Master bitcoin, in the user’s associated wallet. Hence, the user’s ownership of a bitcoin from M1 confers entitlement to the Software application, and is a transaction publically verifiable on the blockchain.”)
It is noted that the description of data manipulates neither the system nor the process and therefore does not move to distinguish over prior art. 

Regarding Claim 17:
HERBERT further teaches wherein the peer-to-peer distributed ledger is a blockchain.  (section: introduction, “This paper proposes the utilization of a cryptocurrency blockchain similar to Bitcoin, to provide a method for decentralized, peer-to-peer, publicly auditable software license validation…”) 
It is noted that the description of data manipulates neither the system nor the process and therefore does not move to distinguish over prior art. 

Regarding Claim 18:
HERBERT further teaches wherein the cryptocurrency is bitcoin.   (section: introduction, “This paper proposes the utilization of a cryptocurrency blockchain similar to Bitcoin, to provide a method for decentralized, peer-to-peer, publicly auditable software license validation…” Antonopoulos is also directed to bitcoin in general)
It is noted that the description of data manipulates neither the system nor the process and therefore does not move to distinguish over prior art. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over HERBERT (“a Novel method for decentralized Peer-to-Peer software license validation using cryptocurrency blockchain technology”) in view of ANTONOPOULOS (“Mastering Bitcoin”) in view of LIN (US 2005/0188085 A1), as applied above, and further in view of EBAUGH (US 2007/0013967 A1).
Regarding Claim 12:
EBAUGH, an analogous art of HERBERT and the current application, teaches wherein the contract comprises a Deterministic Finite Automation (DFA) to implement the contract.  (Paragraph 0125, “Other approaches to error-tolerant searching, which include but are not limited to, deterministic finite automation, hash tables, associative memory, bipartite matching, longest-common-subsequence (LCS), glob style matching,”)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of using DFA for data as disclosed by EBAUGH to the teachings of using contracts and transactions as disclosed by the combination of HERBERT and ANTONOPOULOS by having the contract be implemented with DFA in order to allow for transactions to be processed more smoothly thereby improving processing performance.
 It is noted that the description of data manipulates neither the system nor the process and therefore does not move to distinguish over prior art.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over HERBERT (“a Novel method for decentralized Peer-to-Peer software license validation using cryptocurrency blockchain technology”) in view of ANTONOPOULOS (“Mastering Bitcoin”) in view of LIN (US 2005/0188085 A1) in view of EBAUGH (US 2007/0013967 A1), as applied above, and further in view of ANDERSON (US 2015/0163992 A1).
Regarding Claim 13:
ANDERSON, an analogous art of Herbert and the current application, teaches wherein the Deterministic Finite Automation (DFA) is defined using a codification scheme.   (Paragraph 0039, “Encoder 121 stores the codification scheme and the data represented by such codes in a local or remote memory for subsequent use in decoding the pattern of planting attributes to ascertain the underlying data.”)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of using codification schemes as disclosed by ANDERSON to the teachings of performing transactions and using DFA as disclosed by the combination of HERBERT, ANTONOPOULOS, and EBAUGH by having the contracts be implemented with DFA in order to more smoothly processes the data without mistakes in interpretation thereby improving processing performance.
It is noted that the description of data manipulates neither the system nor the process and therefore does not move to distinguish over prior art.

Response to Arguments
Claim Rejections – 35 U.S.C. § 103	It is initially noted that Examiner has changed the interpretation of the prior art, has added claim objections, and has added additional claim interpretations regarding the scope of the claimed invention.  Since these additions and alterations were not a result of applicant’s amendments Examiner has made this Office Action non-final.  
	Applicant argues that, in Jennings, the license key is not determined based on software and a license but rather on the purchase of a product.  Amendment, pp. 7-9.  Examiner agrees.  Examiner has removed Jennings from the current art rejection.
	Applicant indicates that “the claimed key and value in the key-value pair which is used to store the contract in the computer-based repository are both determined based on the computer software and the licence in that they are linked to the computer software and the licence. For example, they may be determined based on an executable of the software.”  Amendment, p. 9.  Examiner acknowledges that such information is disclosed in applicant’s specification, however it is important to note that applicant is not positively reciting a step where the key and/or key value are determined.  That is, the storing step in claims 1, 19 and 20 merely requires that the contract is stored on or in a computer-based repository, wherein the contract is stored in a DHT.  As indicated in the Claim Interpretation section, seen above, the mere fact that the DHT also comprises a plurality of key-value pairs, where presumably one or more of those key-value pairs is determined by the processing resource, is merely providing descriptive material about the data in the DHT and/or who/what determined the data in the DHT.  Neither of these aspects alter the manner the positively recited step(s) (e.g., the storing step) is/are performed.
	Examiner further notes that applicant fails to use the key and/or key value of the value pair.  That is, there is no indication in the claim(s) that the claimed key and value in the key-value pair is somehow used to store the contract in the computer-based repository.
Applicant contends that Herbert, Antonopoulos, and Lin do not explicitly disclose "wherein the key in the key value pair and the value in the key value pair are both determined based on the computer software and the license" as recited in claim 1.  Amendment, p. 9.  Examiner respectfully disagrees.  Lin teaches where the key in the key value pair and the value in the key value pair are both determined based on computer information (e.g., file name and contents of the file).  Lin [0037].  Lin differs, in part, from the claimed invention because Lin does not explicitly disclose where the computer information/data used to determine the key and the key value is the computer software and the license.  However, Lin teaches that it was known in the art to use different information/data about a computer file to determine/generate a key and key value of a key-value pair.  Lin [0037].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the key in the key value pair and the value in the key value pair are both determined based on the computer software and the license, as suggested by Lin, because using the computer software and the license to determine the key and the key value is merely a simple substitution of the type of information/data used to determine the key and key value.  Thus, the simple substitution of one known element (e.g., the type of computing information/data) for another producing a predictable result renders the claim obvious.	For the above reasons, and for those set forth in the 35 U.S.C. § 103 rejection seen above, all claims remain rejected under 35 U.S.C. § 103.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is cited in the Notice of References Cited (PTO-892).  The additional cited art further establishes the state of the art prior to the effective filling date of Applicant’s claimed invention.
Yago (US 2015/0206106 A1) teaches the use of contracts and payments.
Xiao (US 20200358812 A1) while published after the current application, further notes the known idea of double-pay.
Harding “How do bitcoin miners check for double-spend or overspend” 05/25/15.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FENSTERMACHER whose telephone number is (571)270-3511. The examiner can normally be reached Monday - Friday 8:30 AM to 5:30 PM EST, Alternate Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        November 19, 2022

/STEVEN S KIM/Primary Examiner, Art Unit 3685